Per Curiam,
It is sufficient to say in regard to the first and second specifications of error, that there is nothing upon the record which would have justified the court below in striking off the lien.
The remaining specification alleges that the court erred in refusing to make absolute the rule to open the judgment. There is nothing before us to show that the discretion of the court below was not properly exercised. The paving for which the claim was filed was done in 1875. The judgment had been obtained upon the claim more than ten years prior to the application to open.
Judgment affirmed.